Van Brunt, P. J.
The relator was charged with neglect of duty, the specification being that he did-not properly patrol his post upon a certain occasion during his tour of patrol duty. The relator admits that he went off his post and fell asleep, and he did not awaken until the roundsman was there. The existence of this dereliction of duty gave the respondents jurisdiction of the relator for purposes of discipline, and with the extent of the punishment inflicted we have nothing to do. The writ must be dismissed, with costs.
All concur.